Citation Nr: 1828576	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-45 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent, prior to August 1, 2013, and a rating higher than 30 percent, from August 1, 2013 through March 30, 2017, for posttraumatic stress disorder (PTSD) with bipolar disorder, to include the question of whether a reduction in the rating for this disability, from 70 percent to 30 percent, effective August 1, 2013, was proper.

2.  Entitlement to an initial rating higher than 40 percent, prior to August 1, 2013, and a rating higher than 10 percent, from August 1, 2013 through April 11, 2017, for traumatic brain injury (TBI), to include the question of whether a reduction in the rating for this disability, from 40 percent to 10 percent, effective August 1, 2013, was proper.

3.  Entitlement to a separate initial compensable rating prior to April 12, 2017, and a rating higher than 30 percent from that date, for migraine headaches.

4.  Entitlement to a rating higher than 10 percent for mechanical lower back strain, to include the question of whether a reduction in the rating for this disability, from 40 percent to 10 percent, effective August 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to April 2011.  He received the Combat Action Ribbon and Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2012 and May 2013 rating decisions.  In the December 2012 decision, the RO, inter alia, determined that it was clearly and unmistakably erroneous not to award separate ratings for the Veteran's PTSD and TBI with migraines. Hence, the RO awarded separate initial 70 percent and 40 percent disability ratings for PTSD and TBI with migraines, respectively, both from April 30, 2011.

In the May 2013 decision, the RO reduced the disability rating for PTSD from 70 percent to 30 percent, reduced the disability rating for TBI with migraines from 40 percent to 10 percent, and reduced the disability rating for mechanical lower back strain from 40 percent to 10 percent.  All rating reductions were effective from August 1, 2013.

In September 2013, the Veteran filed a notice of disagreement (NOD) with the ratings assigned for his PTSD, TBI with migraine headaches, and mechanical lower back strain, and with the rating reductions for these disabilities.  A statement of the case (SOC) was issued in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In June 2017, the RO, inter alia, granted an increased (100 percent) rating for PTSD with bipolar disorder, from March 31, 2017, an increased (100 percent) rating for TBI, from April 12, 2017, and an increased (20 percent) rating for mechanical lower back strain, from April 12, 2017.  The RO also awarded a separate 30 percent rating for migraine headaches, from April 12, 2017.

As the Veteran was granted a total rating from March 31, 2017 for PTSD with bipolar disorder and a total rating from April 12, 2017 for TBI, the ratings for these disabilities during these periods are not for consideration.  However, the matters of the Veteran's entitlement to higher ratings during other pertinent periods remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board points out that the Veteran requested a Board video-conference hearing before a Veterans Law Judge on his November 2013 VA Form 9.  He withdrew his hearing request in April 2018 (see an April 2018 "Report of General Information" form (VA Form 27-0820)).


FINDING OF FACT

In April 2018, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issues of entitlement to higher ratings for PTSD with bipolar disorder, TBI, migraine headaches, and mechanical lower back strain, to include the questions of whether reductions in the ratings for PTSD with bipolar disorder, TBI, and mechanical lower back strain were proper.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to higher ratings for PTSD with bipolar disorder, TBI, migraine headaches, and mechanical lower back strain, to include the questions of whether reductions in the ratings for PTSD with bipolar disorder, TBI, and mechanical lower back strain were proper, are met. 38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal. Id.   

In the present case, the Veteran submitted a signed written statement in April 2018, prior to the issuance of an appellate decision, in which he indicated that he was satisfied with his assigned ratings and that he no longer wanted to continue his appeal. Hence, there remain no allegations of error of fact or law for appellate consideration with regard to the claims involving  PTSD with bipolar disorder, TBI, migraine headaches, and mechanical lower back strain. Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and it must be dismissed.







	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


